Name: Commission Regulation (EEC) No 1270/78 of 13 June 1978 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 156/38 Official Journal of the European Communities 14. 6 . 78 COMMISSION REGULATION (EEC) No 1270/78 of 13 June 1978 amending Regulation (EEC) No 1204/72 laying down detailed rules (or the appli ­ cation of the subsidy system for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the markets in oils and fats ('), as last amended by Regulation (EEC) No 2560/77 (2 ), and in particular Article 27 (5) thereof, Whereas Article 21 ( 1 ) of Commission Regulation (EEC) No 1204/72 of 7 June 1972 laying down detailed rules for the application of the subsidy system for oil seeds (3 ), as last amended by Regulation (EEC) No 1 56/78 (4), fixed the amount of the security referred to in Article 5 of Council Regulation (EEC) No 2114/71 of 28 September 1971 on the subsidy for oil seeds (5 ), as last amended by Regulation (EEC) No 851 /78 (6) ; whereas, having regard to the foreseeable trend of prices on the world market and to the level of subsidy to be fixed in the coming months, the amount of the said security should be reduced ; Whereas the amount of this security represents a heavy burden on trades ; whereas , consequently, it would appear appropriate to make the reduction retro ­ active, given that economically this would pose no difficulties ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 In Article 21 ( 1 ) of Regulation (EEC) No 1204/72, the expression '6 units of account' is replaced by '4 units of account'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply, if the party concerned so requests before 30 June 1978 , to the amounts lodged by way of security in respect of the quantities of seed listed , but for which there are no entries, on the No 1 copy of the AP part of the certificate submitted in accordance with Article 22 of Regulation (EEC) No 1204/72 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 June 1978 . For the Commission Finn GUNDELACH Vice-President (")" OJ No 172, 30 . 9 . 1966, p . 3025/66 . (-') OJ No L 303, 28 . 11 . 1977, p . 1 . (3 ) OJ No L 133, 10 . 6 . 1972 , p . 1 . (  ») OJ No L 23, 28 . 1 . 1978 , p . 27 . (5 ) OJ No L 222, 2 . 10 . 1971 , p . 2 . (') OJ No L 1 16 , 28 . 4 . 1978 , p . 4 .